Earl Warren: Number 6, Al Harris, Petitioner, versus United States. Mr. Goldfarb.
Ronald L. Goldfarb: Mr. Chief Justice, may it please the Court. This case presented the Court with the opportunity to deal with two important and quite disputed, specially recently quite disputed areas in the law of contempt. They are first the procedures governing Grand Jury contempts and particularly Rule 42 of the Federal Rules of Criminal Procedures and secondly, the right to trial by a jury for criminal contempts when the sentences are severe. Before dealing with these two subjects, I would like to briefly summarize the facts which gave rise to this contempt conviction. In July of 1963, the petitioner was subpoenaed to appear before a Grand Jury of the South District of New York. His subpoena specified that the Grand Jury was investigating under the general conspiracy, criminal conspiracy statute. He appeared, answered certain preliminary questions and then refused to answer a group of questions invoking his privilege under the Fifth Amendment. The government counsel offered petitioner immunity under Title 47 of the U.S. Code, the Federal Communications Act, the petitioner nonetheless refused to answer the questions and continued to invoke his privilege under the Fifth Amendment, whereupon he was asked to leave the Grand Jury room, the District Court Judge was brought in and his aid and assistance was sought by the government counsel for the Grand Jury. The judge was not certain whether or not he could in fact give the immunity under the circumstances of the case and adjourned till the next day, advising the petitioner that he should come at that time with counsel. On the following day, the petitioner appeared in the courtroom before the judge and government counsel without the Grand Jury and after some colloquy in which the counsel for the petitioner expressed some reluctance to appear and stated that he wasn't quite ready, the judge dismissed the proceeding because he felt at that time that he couldn't truly give the immunity that the government counsel had spoken of. A week later, in August of 1963, the petitioner was subpoenaed again and appeared again and appeared before the same Grand Jury and the same government counsel. Under the subpoena which this time mentioned an investigation into Title 47 of the Communications Act. Again he was asked a series of questions, some of which were essentially the same as he had already been asked a week before and some of them were a continuation of those questions and again, refused invoking his privilege against self incrimination. At this point, he was taken with the Grand Jury by the government counsel before the Court and the Court's aid and assistance was again requested. The judge again discussed with counsel whether counsel was prepared to undertake this case and the counsel was quite reluctant to appear. The judge again not certain whether or not he could invoke or whether or not he could in fact give immunity under Title 47 adjourned the proceedings, so that he could read the transcript of a case which was he felt dispositive of his power in this regard. The following morning, the judge, Grand Jury and lawyers again reassembled in the Grand Jury room, which was specifically stated in the record as being used an extension of the Grand Jury proceeding. The judge at this point ordered the petitioner to answer the questions that had been put to him before the Grand Jury. Then the judge and the petitioner's counsel left the courtroom and he was re-asked the questions by the government counsel. Again, he refused to answer the questions, at this point completing his contempt of court if any there was. After he was asked the questions and again refused to answer under the Fifth Amendment grounds, the judge and the petitioner's counsel came back into the courtroom. They were appraised by the government counsel of what had happened, what had ensued while they were out and again the government counsel asked the Court to order to witness to testify. At this point, at the request of the government counsel, the Court put the witness on the stand, swore the witness with the Grand Jury present, with the government counsel present and still somewhat reluctant petitioner's counsel present, re-asked him the same questions, advised him that he would not consider his Fifth Amendment defense because he was giving him immunity, asked him if he understood that, petitioner nonetheless respectfully declined to answer on the grounds that he felt he could be -- he would be incriminating himself. At this point, the government asked the Court to proceed under Rule 42(a) and find the petitioner in contempt in the presence of the Court. At this point, the petitioner's counsel who had been lead to believe in the prior proceedings that he would not necessarily be involved in a contempt proceeding, rose and said, and I would like to now refer to page 32 and 33 of the transcript, because on this page-and-a-half is an example of startlingly summary proceeding. What petitioner will urge is, is the very reason why Rule 42(a) should not apply in cases like this. At this point, we pick up in the middle of page 32, we find the judge and the petitioner's counsel having come back into the courtroom after the witness had been ordered to testify and had refused and at this point, had committed his contempt of court if there was one. The Court says after directing the witness to testify again at the request of the government counsel, anything further, the government counsel said no and requested the Court to proceed under Rule 42(a). At this point, the petitioner's counsel said “Your Honor, if this is a contempt proceeding, I respectfully request an adjournment. I want to have the minutes and I want to have an opportunity to discuss them and consider them with my client and look up the law. I further request Your Honor a hearing where I will be permitted to call witnesses, perhaps a Grand Juror too, perhaps the places where the phone calls allegedly were made”. He goes on to discuss possible violation under the Communications Act and whether or not it was truly appropriate. He said “I haven't been told that there is any tariff that's been violated, no law has been cited to me and I would also request that the proceeding be held in public” and here we have in the Court's response, the complete adjudication in this case of a man's guilt of contempt. Your request is denied. This is a contempt committed in open court and I adjudge the defendant guilty of a criminal contempt under Rule 42(a), that was it. Further down in the page, there is an equally summary sentencing procedure in which after the first -- the adjudication of contempt by the Court, the counsel said “But Your Honor, this is not open to the -- is this open to the public? This rule has been sealed.” The Court said, “No, we opened a few minutes ago.” Well, I will get to that in a minute. Then he follows by saying that “I adjudge Mr. Harris guilty of contempt of court and sentence him to imprisonment for a term of one year.” This was the complete adjudication and sentencing of an individual to prison for one year.
Speaker: [Inaudible] the judge that he reconsider the sentence if he went in appraised himself?
Ronald L. Goldfarb: Yes indeed Mr. Justice Harlan. Later on when there was a discussion about bail, which by the way is not so far as I can -- so far as Rule 42(a) states, it is confined to Rule 42(b) and not 42(a), but nonetheless when they did discuss bail, the judge said that he would consider if the witness testified in the future, a motion to reconsider the sentencing. With regard to that, I might point out to the Court the opinion of this Court in one of the Gompers cases, I believe it's 233 U.S., in which this Court has held that a statement -- a gratuitous statement like this does not in anyway convert a criminal contempt to a civil contempt. Although the government argues that it makes it in the nature of a more coercive contempt that we are dealing in this case and the judge specifically states the different points in the record that this is a criminal contempt.
Speaker: Well, both you and the government are arguing on that premise aren't you, this is criminal contempt.
Ronald L. Goldfarb: Yes.
Earl Warren: Well, you even make a point of the fact that the courtroom was closed here?
Ronald L. Goldfarb: Your Honor, the record as I interpret it indicates that this proceeding was closed. The lower court and the Court of Appeals found that it was an open proceeding. I can only suggest to Your Honor that a complete scrutiny of the record indicates only two places where it could possibly be a basis for finding that it was open. One, in the statement of the judge, which is part of his adjudication, your request is denied, this is contempt committed in open court, but this came right after they came walking in through the doors, it could only have been moments. And certainly when the Grand Jury was there and he was being asked the questions by the government counsel, it could not have been an open proceeding, it was a Grand Jury proceeding. So there is in the record only this statement by the Court, this is open. And then later on, he says in response to the accusation that it was -- the doors were sealed, well I opened it a moment ago. There is also in the record a -- I believe it's on page 60 of the record, a docket entry or a minute record of the clerk, it can found at page 60 of the record, indicating that in the title of the case, and this is a formal paper that's filled in by the clerk of the court each day, it says the Court meets and is opened by a proclamation. Well, the record of that proceeding shows no proclamation. The most I should think can be said for the openness of this proceeding is that if it was, it was the most technical opening and indeed the record indicates that it really wasn't an open proceeding. Indeed it could be argued that this kind of question about whether or not it was truly open underscores the very complaint that the petitioner has and others have had with Rule 42(a), in that the proceedings moved so swiftly that in this case no one could really have been there if they wanted to. At the most, you could say it was a technical opening, but the record really argues against that. Now the government argued in its brief that for anyone who was truly interested they would have known. Well the government, the petitioner's counsel didn't even know. He stood up in court and said “Your Honor the doors are sealed, this should be an open proceeding.” Obviously, he wouldn't have said this if there were people in the courtroom. For anyone who was a member, for example, if petitioner's family or anyone who was a member of the press or anyone who wanted to observe these proceedings, the only way they could have known would be if they were trying constantly to get in the door and at the moment the door was unsealed, which would have been after the judge and the petitioner's counsel came back in, if they kind of came through as he said the magic words, I refuse -- I deny your request, this is an open proceeding, but other than that, really I don't see how anybody could be in that proceeding. In any event on April 19th of last year, 1964, this Court issued its decision in United States against Barnett. In July of 1964, the Second Circuit affirmed the petitioner's conviction in sentence, noticing this Court's footnote in the Barnett case, but not conforming to it on the grounds that it was dictum. Petition of rehearing was later denied. Petition for writ of certiorari was filed in September of 1964 and was granted in December of 1964. With regard to Rule 42(a) and Rule 42(b), the petitioner's contention can be put very succinctly. Rule 42(a) is an unusual proceeding. It should be used in cases involving a disruption and a misbehavior in the presence of the Court. The kinds of misconduct in the Court's view that might tend to moralize the Court or make it difficult for the Court to proceed truly the kind of misconduct, whereas Rule 42(b) applies in all other cases and specifically with regard to disobedience of the Court orders. I suggest that a reading of Rule 42, a literal reading in any event makes this quite clear. It starts by saying that summary proceedings under Rule 42(a) may be punished summarily if the judge certifies that he saw or heard the conduct constituting the contempt that it was committed in the actual presence of the Court. The use of the word may as this Court as already indicated, meaning that it isn't a word of command, but this is an alternative that the Court has, but when you have a Rule 42(b) case, the language becomes a language of command. It says that in all other cases the contempt shall be prosecuted on notice and hearing. In this case, if there was a contempt, it was contempt after the Court had ordered the witness to testify in the courtroom and the witness had refused to. That was a 42(b) case and under the rules of -- under the language of Rule 42(b), it shall be prosecuted upon notice and hearing. Now that could be also read in line with Rule 6 of the Rules of Criminal Procedure and I don't think that this Court did consider this. It was not raised in the Brown or Levine cases, which so far govern this point. Rule 6 of the Federal Rules of Criminal Procedure defines in very emphatic terms who may be present in Grand Jury proceeding. Rule 6 states who may be present, (D) attorneys for the government maybe present, the witness under examination maybe present, interpreters when needed maybe present and a stenographer, but no other person than the jurors maybe present. Now in this case, we have the unorthodox practice of the -- of petitioner's counsel being there at some point. We also have, but it could be argued that he did not object to this, but the point I make is this. I question whether under Rule 6 it is proper for the judge to be in a Grand Jury proceeding. Now under the rule of the Brown case, the trial court judge may convert what is a contempt in the presence of the Grand Jury without him into a contempt in his presence by asking, re-asking him the same question in his presence. I suggest that under Rule 6, it would really be an illegality for there to be testimony in response to the Court's questions. In other words I'm saying, the power of the judge to aid the Grand Jury does not in anyway change the independence of the Grand Jury. So that the Court can order the witness to testify, but he can order him to testify in the Grand Jury and not before the Court. So that I question whether or not the literal reading of Rule 6 might just undercut completely, the rule which has so far allowed under this Court's decision in Brown against the United States. In any event --
Abe Fortas: [Inaudible]
Ronald L. Goldfarb: Precisely sir.
Potter Stewart: That argument was dealt with and answered in the case of Brown against the United States wasn't it, because I remember it. In fact to be sure, it was contempt before the Grand Jury and the witness refused the answer the questions posited to him before the Grand Jury and as such a contempt could have been tried under 42(b), that there was a second contempt in the presence of the Court and the Court then directed the witness to answer the questions after telling him that he complete immunity, that kind of contempt could be stated against under 42(a).
Ronald L. Goldfarb: Yes, that was the holding indeed, the Brown case, the question I --
Potter Stewart: But doesn't that answer the argument, whether --
Ronald L. Goldfarb: I think --
Potter Stewart: Satisfaction I gather, it is not a satisfactory answer, but at least that is the --
Ronald L. Goldfarb: I think that --
Potter Stewart: Answers that case to your argument, doesn't it?
Ronald L. Goldfarb: I don't think so. I think you may think that it is implicit in that, but I would argue that it was not raised at the time and that if Rule 6 does mean what I suggest it means, then notwithstanding the opinion in the Brown case, that kind of a procedure is impossible.
William J. Brennan, Jr.: [Inaudible]
Ronald L. Goldfarb: Beg your pardon?
William J. Brennan, Jr.: We'd have to overrule Brown to go with you, whether it was argued in Brown or not.
Ronald L. Goldfarb: Well this -- petitioner urges that this Court do overrule the Brown case although --
William J. Brennan, Jr.: It would have to --
Ronald L. Goldfarb: If the Court does not want to go that far, the Court could distinguish this case because in Levine which followed the Brown case, the Court specifically said that the Levine case was a replica in every regard of the Brown case, except one, and in that case the argument was made in Levine that it wasn't a public proceeding. The Court disposed of that by saying it was an afterthought and that petitioner hadn't raised it, but if he had it would have raised questions either under the Sixth Amendment's requirement for a public proceeding or the Fifth Amendment's requirement of due process. But the Court held in that case that it was not raised and that this is not that case, was the words of Justice Frankfurt. If this Court does not want to overrule the Brown case, they could still overrule this conviction by saying that this indeed is that case, because the objection was timely raised in the instant case. In any event, the cases which lead up to the promulgation of Rule 42, particularly the ex parte Terry which was decided by former Justice Harlan in Cooke against the United States, an opinion by Mr. Chief Justice, former Chief Justice Taft, make it quite clear that 42(a) is reserved for misconduct and 42(b) is the general rule under which an individual should be proceeded against. When Mr. Justice Clark was Attorney General and this rule was passed, he urged in his preface to the promulgation of that rule that it be respected with the full measure of intent and spirit of the writers. I suggest that the rule of the Brown case does not do that and that the Court should consider instead that if there is one word that might describe the procedures under Rule 42(a) in general and in this case in particular, that the word is not justice, the word is precipitous, the word is unfair and perhaps the word is unconstitutional.
Tom C. Clark: [Inaudible]
Ronald L. Goldfarb: Beg your pardon?
Tom C. Clark: [Inaudible] the Attorney General.
Ronald L. Goldfarb: Yes sir. I think the wisdom of your remark at that time is perfectly apt today Mr. Justice Clark.
Tom C. Clark: But I'm not saying that it was. Thank you.[Laughter]
Ronald L. Goldfarb: With regard -- passing from the question of Grand Jury procedures in Rule 42 to the question, the right to trial by a jury, I would state first that the petitioner's position in this case is alternative. Petitioner urges that the Court reconsider its prior rulings and rule that all criminal contempts indeed today are treated in every other respect as crimes. To recognize the trend of congressional and judicial treatment of criminal contempt has recognized this and once and for all allow the constitutional privileges as that apply to all other crimes. Petitioner suggests that -- I will not go into great detail because this Court had has full dressed discussions on this point before and I won't attempt to paraphrase the words of Mr. Justice Black in the Green case, because to paraphrase them would be to do an injustice, but that is the position that the petitioner takes in this case. But if the Court will not go that far, the petitioner urges that nonetheless it should limit the sentences for criminal contempt as suggested in the footnote of the dictum in the Barnett case, so that there cannot be summary convictions where sentences exceed six months.
Potter Stewart: I am right, am I not, in my understanding that unlike ordinary criminal convictions, this Court has declared that it has the power to review a sentence in a criminal contempt case.
Ronald L. Goldfarb: Yes Mr. Justice Stewart and this is suggested and this was suggested by Mr. Justice Harlan in the Green case and it was pointed out by the government in their brief. It's my suggestion and I would urge it upon the Court now that this is an unrealistic right. If the man has a constitutional right, he has it not as a matter of grace, as a matter of being monitored by the appellate courts, but he has the right and he can claim it at the very start.
Potter Stewart: Now what is the constitutional right, to be tried by a jury if your sentence is going to be more than a year, more than six months or more than five [Inaudible]
Ronald L. Goldfarb: If it's a criminal prosecution and not a petty offense.
Potter Stewart: Well then --
Ronald L. Goldfarb: The Court could decide this -- the Court could adopt the Barnett dictum either under its supervisory power or on constitutional grounds, holding that where contempts are treated as crimes and not petty offenses, then the constitutional guarantees for other -- for crimes in general would apply or I suggest --
Earl Warren: We will adjourn now.